Citation Nr: 1310914	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from January 5, 2007 to October 5, 2008.

2.  Entitlement to a disability rating in excess of 70 percent for PTSD from October 6, 2008.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to July 2006.  His DD Form 214 also shows a period of previous active duty for two years and five months.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued a 30 percent disability rating for service-connected PTSD.  

In a March 2010 rating decision, the RO increased the disability rating for the PTSD to 50 percent, effective October 6, 2008.  In August 2012, the RO again increased the disability rating for PTSD to 50 percent, effective January 5, 2007, and 70 percent, effective October 6, 2008.  Inasmuch as a higher evaluation is potentially available and as the rating was already in appellate status, the Board will consider entitlement to a higher rating for PTSD for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In August 2011, the Veteran was afforded a personal hearing before a Veterans Law Judge (VLJ).  The VLJ who conducted the August 2011 hearing is no longer employed at the Board.  The Veteran was offered the opportunity to testify at another hearing with a VLJ; however, the Veteran did not respond to the offer within 30 days.  As such, the Board will assume the Veteran did not want another hearing, as stated in the December 2012 letter sent to the Veteran regarding the offer for another hearing, and will adjudicate the appeal based on the current record.

In November 2011, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the previous November 2011 Board remand, the RO was directed to obtain from the Vet Center all relevant treatment records pertaining to the Veteran's PTSD as the Veteran testified during the August 2011 hearing that he attended weekly individual therapy sessions at the Vet Center.  In December 2011, the RO requested authorization from the Veteran to obtain treatment records from the Vet Center and the Veteran sent a signed release to the RO in January 2012.  There is no indication, however, that the RO took any further action to obtain the Vet Center treatment records.  Another remand is required to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate Vet Center all relevant treatment records pertaining to the Veteran's PTSD.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and must be documented in the file.  

2.  Then, readjudicate the appellant's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the appellant and his representative, and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


